Citation Nr: 0635461	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss for the period of time 
prior to October 14, 2004.

2.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.

4.  Entitlement to a level of special monthly compensation 
(SMC) a higher than the intermediate rate between levels (m) 
and (n) for the period of time prior to October 14, 2004.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1966 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In September 2006, the veteran submitted a statement to the 
Board asking "is it true about Guam - is associated with 
Agent Orange and diabetes type 2?"  The Board views this as 
an informal claim for service connection for diabetes 
mellitus.  This issue has not been adjudicated by the RO and 
is not properly before the Board at this time.  This issue is 
referred to the RO for action deemed appropriate.  

In a December 2005 rating decision, the RO granted an 
increase in the rate of SMC from the intermediate rate 
between the (m) and (n) rates to the (o) and (r)(1) rates 
effective October 14, 2004.  See, 38 U.S.C.A. § 1114, 
38 C.F.R. § 3.50.  The veteran submitted a written statement 
which was received at the Board in September 2006.  In this 
statement he indicated that the increase in SMC rates was 
"correct," but that it should go back one year.  
Essentially, the veteran contends that he is entitled to the 
higher SMC rate beginning in January 2003, the effective date 
of service connection for hearing loss, rather than October 
2004 which is the date that an increased rating of 40 percent 
was effective for the veteran's hearing loss.  The Board has 
rephrased the issue on appeal to more accurately reflect the 
veteran's claim with respect to issue involving SMC.

The issues involving entitlement to a disability rating in 
excess of 10 percent for bilateral hearing loss for the 
period of time prior to October 14, 2004, and SMC are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by Level VII hearing acuity in the right 
ear and Level VII hearing acuity in the left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
February 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records and VA records have been 
obtained and he has been accorded a Compensation and Pension 
examination for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and, examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claims for an 
increased disability rating for his service-connected hearing 
loss and tinnitus.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

II.  Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In October 2004, the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
75
95
95
LEFT

60
75
95
100

The average pure tone decibel loss at the above frequencies 
was 81 for the right ear and 83 for the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
correct in the right ear and 68 percent correct in the left 
ear.  These audiometric results translate into Level VI for 
the right ear and Level VII for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  

The rating criteria provides for rating exceptional patterns 
of hearing impairment if there is either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either service-connected ear, or (2) a pure tone threshold of 
70 decibels or more at 2,000 Hertz in either ear.  In the 
present case the veteran presents an exceptional pattern of 
hearing loss under the provisions of 38 C.F.R. §  § 4.86.  
Accordingly, his audiometric results translate into Level VII 
for both ears.  38 C.F.R. § 4.85 Table VIA (2006).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for bilateral 
hearing loss.  The audiological findings from the most recent 
VA examination reveal that the veteran has Level VII hearing 
acuity in each ear.  38 C.F.R. §§ 4.85, 4.86.  Pursuant to 
these findings, a 40 percent disability evaluation is 
appropriate.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2006).  

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the 40 percent disability rating 
currently in effect for the veteran's service-connected 
bilateral hearing loss is appropriate and entitlement to a 
disability rating in excess of 40 percent is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his hearing loss, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)


III.  Tinnitus

The veteran claims that his service-connected tinnitus 
warrants a disability rating in excess of 10 percent, 
including a 10 percent disability rating for each ear.  The 
RO denied the claim because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  The veteran has also 
asserted that his tinnitus disability rating should have been 
added to his hearing loss disability rating to result in a 
higher disability rating for the hearing loss.  There is no 
legal basis for this.  Rather, disability ratings for 
individual disabilities are "combined" to obtain the 
overall disability rating of the veteran, not to increase the 
individual ratings assigned for each disability.  38 C.F.R. 
§ 4.25, Table I, (2006).  As there is no legal basis upon 
which to award an increased disability rating for bilateral 
tinnitus, or separate schedular disability ratings for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A disability rating in excess of 40 percent for bilateral 
hearing loss is denied. 

A schedular disability rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The issues of entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss for the period of time 
prior to October 14, 2004, and entitlement to a level of SMC 
higher than the intermediate rate between level (m) and (n) 
for the period of time prior to October 14, 2004, require 
remand.  

The veteran claims that his service-connected hearing loss 
warranted a disability rating in excess of 10 percent from 
the date of service connection on January 24, 2003, to the 
date that he was granted an increased rating of 40 percent 
effective October 14, 2004.  The veteran's claim for an 
increased rate of SMC during this period of time is 
inextricably intertwined with the issue of the disability 
rating assigned for the service-connected hearing loss.  
Specifically, if the veteran's hearing loss warranted a 
rating in excess of 20 percent, then an increase in the rate 
of SMC for this period of time would also be warranted.  

The evidence necessary to adjudicate these issues is not of 
record in the claims file.  Specifically, an undated 
memorandum in the file from a decision review officer 
indicates that a temporary file exists and contains the 
original appeal documents with respect to the issues on 
appeal, and that this was previously sent to the Board.  
However, review of the record does not reveal that these 
documents were placed in the claims file.  Review of 
electronic records reveals that the temporary file was not 
received at the Board and that a temporary file still exists 
at the RO.  This information is necessary to the proper 
adjudication of the claims remaining on appeal and should be 
associated with the claims file.  

Review of the copy of the September 2003 rating decision of 
record reveals that the following evidence was reviewed with 
respect to the veteran's claims:  treatment records from VA 
Medical Center (VAMC) Birmingham and VA Outpatient Clinic 
(VAOPC) Gadsden for the period of time from September 25, 
2002, to January 6, 2003; a VA medical opinion from VAMC 
Birmingham dated July 31, 2003; and, a VA examination report 
dated September 12, 2003.  This evidence should be located in 
the temporary file.  However, if the temporary file cannot be 
obtained, then this evidence should again be obtained 
directly from the VA medical facilities in question.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of any temporary file 
that may exist for this veteran at the 
RO.

2.  Ensure that the following medical 
records are in the temporary file and if 
the temporary file cannot be located or 
does not contain these records, request 
them directly from the appropriate VA 
medical facility:

*	Treatment records from VAMC 
Birmingham for the period of time 
from September 25, 2002, to October 
14, 2004.  

*	Treatment records from VAOPC Gadsden 
for the period of time from 
September 25, 2002, to October 14, 
2004.  

*	VA medical opinion from VAMC 
Birmingham dated July 31, 2003.  

*	VA examination report for audiologic 
examination conducted at VAMC 
Birmingham dated September 12, 2003. 

3.  Following the completion of the 
above, the claims for entitlement to a 
disability rating in excess of 10 percent 
for hearing loss prior to October 14, 
2004, and entitlement to a higher level 
of SMC prior to October 14, 2004 should 
be readjudicated.  If either benefit is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


